DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 November 2020 is being considered by the examiner.

Claim Interpretation – Optional Language
As currently claimed, independent claim 1 recites the limitation “determine whether the solar load is greater than a predetermined threshold value; determine a minimum acceptable speed based on sensor data when the solar load is greater than the predetermined threshold value”(emphasis added).  The inclusion of the term "when" followed by a condition (with two or more implicit or explicit) possibilities, creates a limitation with optional language.  Optional language within a claim creates more than one situation/option for substantive examination (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension and mutual exclusivity).  As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle.  Under BRI, the use of optional language obligates the examiner to interpret both the claimed/defined and unclaimed/undefined options to determine the broadest interpretation of the claim.
In claim 1, only one of the options is explicitly defined (actions are taken when “the solar load is greater than a predetermined threshold value”).  As a result, the examiner is obligated to interpret that nothing extraordinary occurs during the undefined option (e.g. the solar load is less than a predetermined threshold value).   Accordingly, the undefined/implicit limitation is broader than the explicitly claimed optional language because the implicit limitation does not include an additional limiting action.  This will be the interpretation for claim 1.   
As a similar limitation is defined in claim 10, the interpretation of claim 1 will also be applicable in claim 10.  Furthermore, claims 10 and 18 contain an additional optional language.  However, because both alternatives are defined in claims 10 and 18, the BRI elects one of the defined alternatives.  
As a related issue, claims 2-7 (and claims 8-9 based on their dependency to claim 7) and claim 11 base their dependence as arising solely out of the non-invoked optional limitation of claims 1 and 10, respectively.  Thus, claims 2-9 and 11 are also non-invoked.  Specifically, because the independent claim limitation from which the dependent claims arise from/are based upon will not be substantively examined, these dependent claims will also not be substantively examined. Claims 2-9 and 11 are rejected based on their dependency to independent claims 1 and 10.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al. (“A Green Time-Bounded Routing Protocol in Solar Based Vehicular Networks" (Year: 2013)) in view of Kobler (U.S. Patent Publication No. 2018/0126851).
For claim 1, Chen discloses a system for reducing a current speed of a vehicle configured to operate on solar energy to increase solar energy collection, the system comprising: a photovoltaic (PV) panel configured to receive sunlight and convert the sunlight into electricity (see Fig. 3).  Chen does not explicitly disclose the next limitation.  
A teaching from Kobler discloses an electric motor configured to convert the electricity into mechanical energy to propel the vehicle (see para. 0062); a speed sensor configured to detect a vehicle speed in real-time (see para. 0104, status detectors).   It would have been obvious to one of ordinary skill in the art that the teaching of Chen would include the teachings of Kobler based on the motivation to improve the power consumption of an automotive vehicle by controlling the final speed of the vehicle, for example, by controlling the power applied to the vehicle motor.  
Continuing with the claim, Chen further discloses a solar loading sensor configured to detect a solar load in real-time (see section IIA, first sentence); a global positioning system (GPS) sensor configured to detect location data corresponding to a location of the vehicle in real-time (see Fig. 2).  Kobler discloses an electronic control unit (ECU) coupled to the solar loading sensor, the electric motor, the speed sensor, and the GPS sensor (see paras. 0118-0119).  Chen further discloses determine whether the solar load is greater than a predetermined threshold value (see IIB, evaluating beta with a determination of being high or low; the categorization of the beta value implies a threshold, and teaches result of both high or low beta values).  
Claims 2-9 are non-invoked and are rejected based on their dependency to claim 1.  
Regarding claim 10, Chen discloses a method for reducing a current speed of a vehicle configured to operate on solar energy to increase solar energy collection, the method comprising: receiving, an input to reduce the current speed to increase the solar energy collection (see IIIB, S3).  Kobler discloses a driver controlling the vehicle and an ECU (see paras. 0112 and paras. 0118-0119).   Chen further discloses detecting a solar load via a solar loading sensor (see IIA, first sentence); determining that the solar load is greater than a predetermined threshold value (see IIB, evaluating beta with a determination of being high or low; the categorization of the beta value implies a threshold, and teaches result of both high or low beta values); determining, by the ECU, whether a road the vehicle is being driven on has a minimum speed limit via location data obtained from a global positioning system (GPS) sensor connected to the ECU (see Fig. 2 for GPS; determines a minimum speed not on location data but local traffic, see IIIA, S6; interpreted to not have a minimum speed via location data); calculating, by the ECU, a difference between the solar energy collection of the vehicle at the current speed and at the minimum speed limit if the minimum speed limit is detected or calculating a difference between the solar energy collection of the vehicle at the current speed and at one or more optimized speeds if no minimum speed limit is detected (see IIC, definition 1, Vpredict equivalent to optimized speed), the one or more optimized speeds determined based on data detected by one or more sensors including the GPS sensor (see IIIA, S6, sensors used to adjust (predicted and optimized) speeds because of traffic).  Kobler discloses presenting, by a sensory output device, the difference to a driver of the vehicle to enable the driver to make an informed decision in reducing the current speed to the minimum speed limit or the one or more optimized speeds (see para. 0112).  
Claim 11 is non-invoked and are rejected based on the dependency to claim 10.
With reference to claim 12, Chen further discloses wherein one of the one or more optimized speeds is determined by reducing the current speed by a predetermined percentage (see IIIA, S6). 
For claim 13, Chen discloses wherein one of the one or more optimized speeds is determined by reducing the current speed by a predetermined speed (see IIIA, S6, ΔV includes a predetermined speed reduction).  
With reference to claim 14, Chen does not explicitly disclose a radar for detecting nearby vehicle speeds.  However, Official Notice is taken based on the well-known knowledge that vehicles may contain a radar for sensing nearby vehicle speeds (e.g. automated cruise control).  It would have been obvious to modify the vehicle in Chen to include the radar system to improve controlling the final speed of the vehicle.  Continuing with the claim, Chen further discloses wherein one of the one or more optimized speeds is determined by a slowest of the detected speeds of the nearby moving vehicles on the road (see IIIA, S6, adjust speed based on huge traffic, equivalent to slowest nearby vehicles).  
Regarding claim 15, Chen does not explicitly disclose a look-up table for different speeds associated with different road types.  However, one of ordinary skill in the art would find it obvious that different types of roads have different driving speeds and determining the optimized speed of Chen is environment based (urban streets are known to have different driving speeds than limited access freeways) based on the motivation to speed up to satisfy time bounded routing request and slow down to charge the battery when the solar illumination is high.   
With regards to claim 16, Chen further discloses wherein the ECU accounts for hysteresis in determining whether the solar load is greater than the predetermined threshold value (see IIB, evaluating beta with a determination of being high or low; the categorization of the beta value implies a threshold, and teaches result of both high or low beta values) and continues operating to reduce the current speed if the solar load falls below the predetermined threshold value within a predetermined range for a predetermined time period (see IIIB, S2, speed reduced and accounts for time and distance, thresholds implicit for both).  
Referring to claim 17, Chen does not explicitly disclose determining the solar threshold.  However, one of ordinary skill in the art would be aware of efficiency and solar potential specifications of the specific panels incorporated into the apparatus.  Thus, a threshold based on these values is well within the ordinary skill in the art for determining the operational functionality rating and making it a basis for actions of the vehicle based on the motivation to speed up to satisfy time bounded routing request and slow down to charge the battery when the solar illumination is high.  
For claim 18, the majority of the claim is rejected based on the citations and reasoning provided above for claim 10.  Chen teaches the unique limitation of automatically reducing, by the ECU, the current speed to the minimum acceptable speed (see IIIA, S6, adjusting to traffic speed; IIIB, S1-S3).  
With reference to claim 19, Chen further teaches checking, by the ECU, whether the minimum acceptable speed has changed based on one or more new conditions of the road (see IIIA, S6, monitoring traffic, traffic is dynamic and must be updated) and, if so, determining a new minimum acceptable speed and automatically setting the current speed to the new minimum acceptable speed (see IIIA, S6, vehicle matches traffic speed).  
Regarding claim 20, Chen further discloses determining, by the ECU, a difference between the solar energy collection of the vehicle at the current speed and at the minimum acceptable speed (see IIIA, S3-S6).  Kobler teaches informing, by a sensory output device, the driver of the difference to enable the driver to make an informed decision in reducing the current speed to increase the solar energy collection (see para. 0112).  

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663